In the third and fourth paragraphs of the chancellor's decree the following very pertinent findings of fact and observations upon the evidence in the case were made:
"3. That when the defendant, Rose B. Adams and Fred W. Adams, in the privacy of their home, took the marriage obligation and vows as shown by the testimony, they then and there became husband and wife and that thereafter until the time of the death of Fred W. Adams these parties lived happily together as husband and wife; that from the time said marriage obligations and vows were taken by Rose B. Adams and Fred W. Adams and up to and including the time of the death of Fred W. Adams, their neighbors, friends and acquaintances understood and believed them to be husband and wife; that in addition to holding themselves out to the public as husband and wife the said Fred W. Adams further recognized said marriage to Rose B. Adams by attempting during his lifetime to make a will leaving all of his property to his wife, Rose B. Adams, but said will was ineffectual because it was defectively executed."
"4. That when the defendant, Rose B. Adams, stated in the letter to the plaintiff, 'we intended to go north and on the way planned to legalize our marriage but before we could do so my dear one was taken from me' she was speaking as a lay woman and as such she meant that these parties intended only to formalize their marriage so that she could have something in writing in the form of a marriage certificate, but that both Mr. and Mrs. Adams clearly understood that they were married and actually husband and wife, from the time when they took the marriage *Page 337 
obligation and vows and from that time forward to the time of his death they were actually husband and wife as fully as though they had had a marriage ceremony performed by a minister, notary public or other official entitled to perform such ceremony; that Fred W. Adams was a man approximately 70 years of age and Rose B. Adams was a woman of about 63 years of age at the time of the marriage, and for this reason among others, the Court is impressed with the fact that these parties were not living, and did not intend to live, in a clandestine or secretive manner, but on the contrary each of them was desirous of the companionship of the other and for that reason they selected and he purchased, and they furnished, a home in which they intended to and did reside as husband and wife for the remainder of their joint lives."
I think these findings of fact and conclusions of the chancellor are sustained by the record in this case. The letter referred to as an attempt to make a will, reads as follows:
"If anything should happen to me suddenly, all I have is yours. The paper which I showed and explained to you recently tells you of all my possessions and this home which we planned together here at 760, including car is yours also. Our life is beautiful, and I love you deeply. Your care and devotion to me is more than I ever dreamed could come to me. I am most happy, in fact as I've told you many times, happier than I have ever been in my whole life. I write this because I feel that I am not as well as I have been if anything should happen, this letter will be found with my other papers, as my beloved wife, *Page 338 
and only living heir, you will not have any difficulty in securing my estate at my death."
In the case of LeBlanc v. Yawn, 99 Fla. 328, 126 So. 789, this Court held, that:
"The mere fact that a ceremonial marriage was discussed between parties to a common law marriage is not inconsistent with the prior common law marriage of the said parties, nor does it overcome the presumption thereof arising from proof of the common law marriage."
For these reasons I think the decree appealed from should be affirmed.
TERRELL and BUFORD, J. J., concur.